Citation Nr: 9922024	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-35 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the right 
wrist and right shoulder.

2.  Entitlement to a compensable evaluation for service-
connected chronic sprain of the left knee.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1982 to April 
1994, with eight years, four months, and 26 days of prior 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 decision by aforementioned 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted the veteran's original claim of entitlement to 
service connection for "an orthopedic disease" of his right 
shoulder, right wrist, and left knee (all claimed as 
arthritis), and which evaluated those disabilities as 
noncompensably disabling.  The Board notes that it has 
jurisdiction over this matter by virtue of the veteran's 
August 1995 notice of disagreement (NOD), a July 1996 
statement of the case (SOC), and the veteran's August 1996 VA 
Form 9 (Appeal to the Board of Veterans' Appeals).  38 C.F.R. 
§ 20.200 (1998).  In particular, the Board notes that the 
July 1996 SOC was adequate for purposes of conferring 
jurisdiction on the Board because it referred to the issue on 
appeal as "evaluation" of disabilities in question, rather 
than as entitlement to an "increased rating" therefor, 
which is a distinctly different type of claim.  Fenderson v. 
West, 12 Vet. App. 119, 125-26, 132 (1999).  A January 1997 
supplemental SOC (SSOC) reflects that the RO recharacterized 
the disabilities of the right shoulder and right wrist as 
degenerative joint disease, and assigned those disabilities a 
10 percent rating.  

This matter was previously before the Board in July 1997, 
when it was remanded for additional development.  

The Board notes that in the veteran's May 1994 claim, he 
sought service connection for arthritis, without designating 
arthritis of any particular joint.  In his August 1995 NOD, 
he referred to the arthritic condition of his joints, and 
mentioned his "wrists" and "shoulders," and a similar 
reference to his wrists and shoulders appears in his August 
1996 VA Form 9.  Additionally, an outpatient record from 
Walter Reed Army Medical Center, dated in March 1995, 
reflects the examiner's review of a bone scan and a 
diagnostic impression that the veteran had arthritis of the 
wrists and shoulders.  Under these circumstances, the record 
presents an implied claim of entitlement to service 
connection for arthritis of the left shoulder and left wrist.  
See Brannon v. West, 12 Vet. App. 32 (1998).  However, the RO 
has not considered these matters in the first instance, and 
they are referred to the RO for appropriate action. 


REMAND

When the Board remanded this case in July 1997, it asked the 
RO to provide the veteran with an examination pertaining to 
his right wrist, right shoulder, and left knee.  In February 
1998, the veteran underwent a VA examination, purportedly 
pursuant to the remand, but the x-rays taken pertain to the 
veteran's left wrist, left shoulder, and right knee.  
Therefore, the February 1998 VA examination report does not 
comply with the Board's remand instructions, and a remand for 
a new examination is warranted.  38 C.F.R. § 19.9, 19.38 
(1998).  

Even if the mistake reflected in the February 1998 VA 
examination report were a mere typographical error - e.g., a 
transposition of the words "left" and "right" - this case 
would need to be remanded because the examination report 
fails to comment on the factors set forth in DeLuca v. Brown, 
8 Vet. App. 202 (1995), as requested in the July 1997 remand.  
In short, DeLuca requires VA examiners to comment on the 
degree of disability which may be manifested outside of the 
clinical examination, including manifestations during flare-
ups or as caused by pain, fatigability, etc.  The failure of 
the examiner to do so here is particularly distressing in 
light of the veteran's comments that he "periodically" has 
painful joints, is unable to perform routine motions, has 
lost some range of motion in his wrist, is unable to do yard 
work, and that he has experienced flare-ups, such as the 
flare-up late in his military service that required physical 
therapy.  See, e.g., August 1995 NOD and January 1997 RO 
hearing transcript (Tr.) pp. 2-4.  Moreover, as the 
representative notes in his January 1999 statement in lieu of 
a VA Form 646, the examiner failed to record complete range 
of motion studies in conformity with 38 C.F.R. § 4.71, Plate 
I (1998).  Also, the examiner failed to comment on whether 
the veteran has arthritis of his left knee, and if so, 
whether it is at least as likely as not that such arthritis 
is causally related to military service or a service-
connected disability, as essentially requested in the July 
1997 remand.  Also, the reports of the x-ray studies 
conducted for the February 1998 examination are not in the 
file and need to be obtained.

Furthermore, the Board notes that the question of the 
evaluation of the veteran's disabilities arises from an 
original claim, but that the RO has not addressed whether the 
record supports the assignment of "staged" ratings with 
respect to any of the disabilities.  See Fenderson, 12 Vet. 
App. at 126, citing 38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30 
(1998).  The RO should do so in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-393 (1993).

This case is REMANDED for the following actions: 

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
the veteran has received for his 
service-connected disabilities of the 
right shoulder, right wrist and left 
knee, subsequent to December 29, 1997, 
when the veteran last wrote to the RO in 
this regard.  All records so received 
should be associated with the claims 
folder.

2.  The RO should take reasonable steps 
to obtain copies of the reports of the 
x-ray studies conducted as part of the 
February 1998 VA examination, conducted 
at the VAMC in Baltimore, Maryland.

3.  Thereafter, the RO should arrange 
for the veteran to undergo a special 
orthopedic examination by a physician to 
evaluate the service-connected 
disabilities of the left knee, right 
wrist and right shoulder.  Documentation 
of the veteran's notification of the 
scheduling of the examination should be 
associated with the claims file as 
should notification of the consequences 
for any failure to appear for the 
examination.  All indicated tests should 
be accomplished.  The claims folder and 
a copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  

The examiner should address the 
following matters.  The answers, if 
possible, should be preceded by the 
letter preceding the question asked.  

a.  Set forth all current 
complaints, pertinent clinical 
findings, and diagnoses and 
describe, in detail, the extent of 
any functional loss due to the 
veteran's service connected 
disabilities.  In particular, the 
examiner must make affirmative range 
of motion findings expressed in 
degrees, for each service-connected 
joint, and specify normal ranges of 
motion.  This should include:  for 
the right wrist, dorsiflexion 
(extension), palmar flexion, ulnar 
deviation, and radial deviation; for 
the right shoulder, external 
rotation, internal rotation, forward 
elevation (flexion) and abduction; 
and for the left knee, flexion and 
extension.  See 38 C.F.R. § 4.71, 
Plates I and II (1998).  

b.  Test the joints for pain on both 
active and passive motion, in weight 
bearing and nonweight bearing (if 
germane), and if possible, with the 
range of motion of the opposite 
undamaged joint.  38 C.F.R. § 4.59 
(1998).  

c.  Specifically state whether there 
is any instability of the left knee, 
and whether any recurrent 
subluxation or lateral instability 
is best characterized as slight, 
moderate, or severe.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 
(1998).  

d.  Render an opinion as to whether 
arthritis is or is not a 
manifestation of the veteran's 
service connected disability of the 
left knee; i.e., whether the veteran 
has arthritis of his left knee, and 
if so, whether it is at least as 
likely as not that such arthritis is 
causally related to military service 
or a service-connected disability.  
The effect of arthritis on the 
veteran's employment should be 
discussed for each affected joint.

e.  Determine whether there is 
weakened movement, excess 
fatigability, or incoordination 
attributable to each of the service 
connected joints, and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss (or 
favorable or unfavorable ankylosis) 
due to any weakened movement, excess 
fatigability, or incoordination.  

f.  Express an opinion on whether 
pain in each affected joint could 
significantly limit functional 
ability during flare-ups or when the 
joint is used repeatedly over a 
period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups for each 
service connected joint.  

g.  If answers to any of the 
foregoing are not feasible, the 
examiner's report should explain 
why.  All opinions expressed should 
be supported by reference to 
pertinent evidence.

4.  If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to date the examination was scheduled 
and the address to which notification 
was sent.  The RO should also include a 
copy of the notification sent to the 
veteran of the importance of appearing 
for the scheduled examinations and the 
consequences of his failure to do so. 

5.  Upon completion of the development 
of the record requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claims, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  The RO should 
also consider VAOPGCPREC 23-97.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
SSOC concerning all evidence added to 
the record since the last SSOC (see 
August 1998 SSOC).  If the basis of the 
adverse decision is that veteran has 
failed to appear for a scheduled 
examination, the SSOC should include 
discussion of 38 C.F.R. § 3.655.  On the 
other hand, if the basis of the adverse 
decision is not 38 C.F.R. § 3.655, the 
SSOC should contain a discussion of 
38 C.F.R. §§ 4.40 and 4.45, as well as 
VAOPGCPREC 23-97, as they operate in the 
veteran's case.  The SSOC should also 
contain a recitation of any Diagnostic 
Code(s) pertaining to limitation of 
motion of the joints in question that 
the RO might use to evaluate the 
veteran's disabilities.  The SSOC should 
reflect the RO's consideration of 
whether staged ratings are required in 
this case.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The veteran 
and his representative should be given 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



